Citation Nr: 1814222	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-28 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 2004 to June 2010, including service in Southwest Asia.  Among his decorations are the Afghanistan Campaign Medal with Campaign Star and the Iraq Campaign Medal with two Campaign Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2017. 

In September 2017, the Board remanded the issue on appeal for further development.  


FINDING OF FACT

Throughout the appeal period, the Veteran's right ear hearing loss has been manifested by no worse than Level I hearing impairment. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for right ear hearing loss are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, DC 6100, 4.86 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a compensable rating for his right ear hearing loss, noting that he has difficulty hearing with high pitched frequencies and in crowded rooms, is not able hear car horns, and that his wife tells him he listens to everything too loudly.  See February 2017 Board Hearing Transcript.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Ratings for hearing impairment are derived from a mechanical application of the Rating Schedule, using numeric designations based upon the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.85; see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  By applying the tables in the Rating Schedule to the Veteran's test results, a Roman numeral designation is assigned, ranging from Level I for essentially normal acuity to Level XI for profound deafness.  See 38 C.F.R. § 4.85, DC 6100, Table VI and Table VIA.  These Roman numeral designations are then used to determine the percentage evaluation for hearing impairment by applying Table VII.  Id.

If impaired hearing is only service-connected in one ear, as in this case, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383 of this chapter.  See 38 C.F.R. § 4.85(f).

The Veteran was afforded a VA examination in April 2010.  The examiner conducted both air conduction and bone conduction testing and determined that the air conduction study better reflected the Veteran's hearing loss.  The pure tone thresholds results, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
20
20
45
26.25

Speech audiometry revealed a Maryland CNC speech discrimination score of 100 percent in the right ear, with an average loss of 26.25 decibels.  This correlates to Level I hearing impairment, which warrants a 0 percent disability rating.  See 38 C.F.R. § 4.85, Table VI, Table VII (DC 6100).

In April 2017, the Veteran underwent another VA examination which revealed the following puretone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
20
20
55
28.75

Speech audiometry revealed a Maryland CNC speech discrimination score of 100 percent in the right ear, with an average loss of 28.75 decibels.  This also correlates to Level I hearing impairment, which warrants a 0 percent disability rating.  See 38 C.F.R. § 4.85, Table VI, Table VII (DC 6100).

Moreover, as the Veteran does not have compensable hearing loss in his service-connected right ear, the provisions of 38 C.F.R. § 3.383(a)(3) are not applicable.

In November 2017, the Veteran underwent a private audiological examination, which employed the CID W-22 speech discrimination test as opposed to Maryland CNC.  Therefore, this examination is inadequate for VA rating purposes and cannot be utilized to evaluate the Veteran's hearing loss.  38 C.F.R. § 4.85(a).  In any event, the Board notes that even if the test results could be considered, the puretone thresholds and speech recognition score do not allow for a compensable rating.

A pattern of exceptional hearing loss has not been demonstrated, as puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz were not 55 decibels or greater, or 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz during any examination.  38 C.F.R. § 4.86.

VA examiners have noted the functional impact of the Veteran's right ear hearing loss (Veteran can not understand speech as well as he used to, has to focus and pay attention to certain sounds).  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, as noted above, the assignment of disability ratings for hearing impairment are derived by a mechanical application of audiometric evaluation results to the rating schedule.  Lendenmann, 3 Vet. App. at 349.  As such, even considering the Veteran's reports as to the effects of his hearing loss on his daily life, the relevant evidence shows that a compensable rating for right ear hearing loss is not warranted.


ORDER

An initial compensable rating for right ear hearing loss is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


